Order entered September 24, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-00710-CR

                              TALAL ALI CHAMMOUT, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 3
                                     Dallas County, Texas
                              Trial Court Cause No. F-1700181-J

                                            ORDER
        On our own motion, we ORDER the official court reporter of Criminal District Court

No. 3 of Dallas County, Texas, Kimberly R. Xavier, to prepare a supplemental reporter’s record

in the above-referenced case, trial court cause number F-1700181-J, containing the following

trial exhibits:


        (1)       State’s Exhibit 59 – DVD – Voluntary Statement (Redacted)

        (2)       State’s Exhibit 59-A – DVD – Voluntary Statement (Denoted in Master Index as
                  an exhibit admitted for record purposes only).

        The court reporter shall file the supplemental reporter’s record within five (5) business

days from the date of this Order. We DIRECT the clerk of this Court to send copies of this

order, by electronic transmission, to Kimberly R. Xavier, official court reporter of Criminal
District Court No. 3, Dallas County, Texas; Felicia Pitre, Dallas District Clerk; the Honorable

Gracie Lewis, presiding judge of Criminal District Court No. 3, Dallas County, Texas; and

counsel for all parties.


                                                   /s/    DAVID L. BRIDGES
                                                          PRESIDING JUSTICE